IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-1102-20



                   EX PARTE KEVIN DALE SHEFFIELD, Appellant



                       ORDER REGARDING REPRESENTATION
                               JOHNSON COUNTY



               Per curiam.

                                           ORDER


        Appellant has appealed the denial of his application for writ of habeas corpus in cause

number DC-F201900865-1 in the 413th District Court of Johnson County. The court of appeals

reversed the trial court’s order denying Sheffield’s motion for speedy trial and remanded the cause

to the trial court. Sheffield v. State, No. 07-20-00216-CR (Tex. App. — Amarillo, delivered

September 17, 2020). The Court of Criminal Appeals has granted discretionary review on its own

motion and the State’s petition for discretionary review was granted by this Court on November 24,

2021.   Appellant is entitled to representation before this Court at this time.         See Article

1.051(a)(d)(2), V.A.C.C.P. The trial court must first determine whether Appellant is indigent. If the
trial court finds Appellant is indigent, that court shall appoint an attorney to represent Appellant

before this court in regard to PDR No. PD-1102-20, in accord with the provisions of Articles 1.051

and 26.04, V.A.C.C.P. Any hearing conducted pursuant to this order shall be held no later than

Monday, December 6, 2021. The trial court's order appointing counsel, any findings of fact,

affidavits, or transcription of the court reporter's notes and any other supplementation of the record

shall be returned to this court no later than Thursday, December 9, 2021.

IT IS SO ORDERED THIS THE 24TH DAY OF NOVEMBER, 2021

DO NOT PUBLISH